Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record are Rust (US 2014/0050969) and Kim (US 7,722,984). However, the prior arts are silent to the instant claimed limitation wherein, (d) the electrode assembly further comprises one or more carrier ion insulating material layers, each electrode current collector of the population is electrically isolated from each counter electrode active material layer of the population, and each counter electrode current collector of the population is electrically isolated from each active material layer of the population, and within each unit cell, the one or more carrier ion insulation material layers have ionic conductance of carrier ions that does not exceed 10% of the ionic conductance of the separator of carrier ions during cycling of the battery, and ironically insulate at least a portion of a surface of the electrode current collector layer from electrolyte that is proximate to one or more of the first and second vertical end surfaces of the electrode active material layer. It would not have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to modify the prior arts to read on the instant claimed invention. Thus, the instant claimed invention is deemed novel and contributes to the art of secondary batteries. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724